Citation Nr: 0532376	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for ependymoma, thoracic 
spinal cord, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July and September 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Buffalo, 
New York Regional Office (RO) which denied service connection 
for ependymoma, thoracic spinal cord.  

In a November 2001 statement in support of his claim, the 
veteran stated that he was out of work because of his 
condition and that it had forced him to apply for a 
disability pension from his employer.  This statement raises 
the issue of a non-service connected pension which has not 
been addressed by the RO.  Such issue is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim.   

2.  Ependymoma, thoracic spine, was first diagnosed 
approximately 30 years after service, and it is not shown to 
be etiologically related to service, to include in-service 
herbicide exposure.  



CONCLUSION OF LAW

Ependymoma, thoracic spine, was neither incurred in nor 
aggravated by military service and it may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

Failure to provide element (1) would generally be prejudicial 
to a claimant; while failure to provide element (2), (3), or 
(4) notice is generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in October 2001 regarding this claim.  This 
letter informed the veteran of the type of information and 
evidence necessary to establish entitlement to service 
connection.  The RO sent the veteran an additional VCAA 
notice letter in February 2002 further advising him of what 
information and evidence was required to grant his claim.  

With regard to elements (2) and (3), the October 2001 and 
February 2002 VCAA letters notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records or other records, but that he was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

The October 2001 and February 2002 VCAA letters informed the 
veteran that he could send information or evidence himself 
rather than having VA request it on his behalf, and informed 
him where to send such evidence.  In addition, VA provided 
notice of the fourth element of the duty to notify by 
including the language of 38 C.F.R. § 3.159(b) in the 
Pertinent Laws; Regulations; Rating Schedule Provisions 
section of the December 2003 SOC.  The VCAA letters in 
conjunction with the SOC, show that the veteran was 
adequately advised to submit evidence pertinent to his claim 
for entitlement to service connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  The Court has since 
held that delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson.  The veteran has not 
alleged, and the record does not show that he has been 
prejudiced by the delayed notice in this case.  He had the 
opportunity to submit evidence and information and to have 
his claim adjudicated on a de novo basis by the RO after the 
notice.

Clearly, the veteran has received all notice required by the 
VCAA.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's service medical records and private treatment 
records regarding his ependymoma have been associated with 
the claims file, and the veteran has not identified any 
further evidence which is pertinent to his claim.  In 
addition, the veteran was afforded a VA examination in 
February 2002.  

The examination did not yield an opinio as to the 
relationship between the ependymoma and service.  Such an 
opinion is, however, not required, because there is no 
competent evidence that the claimed disability may be related 
to service.  38 U.S.C.A. § 5103A(d) (West 2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

The veteran's service medical records are silent for 
ependymoma.  

In his application for compensation, received at the RO in 
November 2001, the veteran stated that the ependymoma in his 
spinal cord was found in January 2001.  

In a November 2001 statement in support of his claim, the 
veteran stated that he served in South Vietnam from March 
1971 to February 1972 where he claimed to have been exposed 
to Agent Orange.  The veteran's service in Vietnam is 
confirmed on his Form DD 214.  

After the onset of back pain following a struggle with an 
inmate in his work as a corrections officer, the veteran 
underwent an MRI in November 2000 which revealed a 
questionable lesion at the conus medullaris at approximately 
T12.  A MRI in December 2000 indicated that this lesion was 
most likely an ependymoma.  In February 2001 the veteran 
underwent a T11-L1 decompressive laminectomy and excisional 
biopsy of the intermedullary tumor.  The surgical pathology 
report was suggestive of an ependymoma, however, after review 
of the veteran's slides Dr. O. and Dr. H. of the Department 
of Pathology at Sisters of Charity Hospital opined that the 
lesion was multiple fragments of spinal cord with probable 
edema and that there was no evidence of a tumor, including 
lymphoma or ependymoma.  

The veteran underwent a second surgery in July 2001, 
undergoing a T11 laminectomy with excision of the intradural 
intermedullary tumor.  The surgical pathology report 
following this surgery gave a diagnosis of ependymoma.  After 
completion of radiotherapy, review of an MRI in October 2001 
revealed no evidence of tumor regrowth, and routine 
surveillance with thoracic MRI every six months was 
recommended.

The veteran underwent a VA examination in February 2002.  The 
examiner noted that since the July 2001 surgery the veteran 
had experienced partial paralysis in the right foot, calf, 
and leg.  The final diagnosis included ependymoma of the 
spinal cord with partial paralysis of the right lower 
extremity.  

III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a).  

For a veteran who served in Vietnam during the Vietnam era, 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  

The veteran had service in Vietnam during the Vietnam era, 
meaning that he is presumed to have been exposed to herbicide 
agents during active military service pursuant to the 
presumption.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

Ependymoma is not listed among the diseases subject to 
service connection on the basis of exposure to herbicides 
during the Vietnam War.  38 C.F.R. § 3.309(e).  

The regulation provides for presumptive service connection 
for soft tissue sarcomas.  The veteran's representative has 
argued that ependymoma is a soft tissue tumor, and thus 
warrants presumptive service connection as a soft tissue 
sarcoma.  

Ependymoma is not listed among the soft tissue sarcomas in 
38 C.F.R. § 3.309(e).  There is no medical evidence that 
ependymoma is a soft tissue sarcoma, and the record shows 
that it arose in the veteran's spinal cord, rather than in 
soft tissue.  For these reasons, the weight of the evidence 
is against a finding that the ependymoma is a soft tissue 
sarcoma.

When the disability for which the veteran seeks service 
connection is not listed among those subject to presumptive 
service connection, presumptive service connection due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).   

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

There is no evidence of ependymoma in service and there is no 
competent medical evidence of a nexus between an in-service 
injury or disease and the veteran's ependymoma, diagnosed 
approximately 30 years after separation from service.  Thus, 
the Board finds that the veteran is not entitled to direct 
service connection for ependymoma.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection is also available for tumors of the spinal 
cord that are manifested to a compensable degree within one 
year of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  All of the evidence, including the veteran's 
statements, is to the effect that ependymoma was not 
manifested until many years after service.

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for 
ependymoma, thoracic spine, including as a result of 
herbicide exposure, must be denied on both a presumptive and 
direct basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for ependymoma, thoracic 
spinal cord, including as a result of herbicide exposure, is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


